Order affirmed, with ten dollars costs and disbursements. Memorandum: Defendants having alleged as a defense and counterclaim that plaintiff took the notes with knowledge that the giving of them was induced by fraudulent representations, the case presents an issue to be tried. (See Neg. Inst. Law, § 91, subd. 4; Id. §§ 94, 95, 97, 98. See, also, Progressive Finance & Realty Co. v. Miller & Sherry Enterprises, Inc., 246 App. Div. 639, and cases there cited.) All concur. (The order denies plaintiff’s motion for summary judgment in an action on promissory notes.) Present— Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.